DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 1 recites a hemodialysis machine having a memory including instructions, claim 8 recites a machine-readable medium including instructions, and claim 15 recites a process of using the memory. The inventive part of the claims is the “instructions,” which is described in functional language and is an abstract idea, a judicial exception.
This judicial exception is not integrated into a practical application because the steps:
receive clinical patient data (historical/prior data), 
receive a user selection of a volume of fluid to be removed (prescribed by a physician), 
generate time-variant ultrafiltration rate profile; hemodialysis machine controlled … to stay within the set of individualized model parameters, and 
activate the hemodialysis machine (i.e., starting dialysis)
Of these, steps 1, 2 and 4 are routine processes traditionally carried out by a physician in dialysis with or without using computers. 
	The step 3, generating a time-variant ultrafiltration rate profile is dependent on steps 1 and 2, and includes a “patient specific fluid volume model”, and is a varying ultrafiltration volume flow rate to limit (or control) the hematocrit (claim 2). It should be kept under a threshold (see [0059] of the specification). While applicant elaborates through the fluid transport problem in ultrafiltration, and linearize and discretize the problem through mathematical maneuvers, including accounting for possible errors by adding arbitrary “uncertainty ranges”, fails to provide a tangible algorithm for programming or coding a computer to do it. Thus this step is an abstract idea without integrating into a practical application. The newly added part in the step 3 only states the control function, that is, to stay within the parameters.
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other patentable structure or process steps recited in the claims.
Claims 4, 11 and 18: the nonlinear fluid-volume model generated to describe fluid dynamics of an intravascular pool and an interstitial pool is non-statutory subject matter, describing fluid mechanics in a human body. They are therefore not patent-eligible as elements of the product or the process claims.
Claims 7 and 14: “the processor is further to use a linearized version of the nonlinear fluid-volume model based on a zero-order hold over a sampling period” is purely an abstract math model/program step without providing details of how it’s done.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generic process (including ultrafiltration rate being kept under a threshold for the % hematocrit, which is commonly practiced in dialysis) and computer systems for this purpose as shown in the art rejection, does not reasonably provide enablement for applicant’s approach for solving the problems.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicant discloses several differential equations and figures 2 and 3 as examples of ultrafiltration rate (UFR) control and hematocrit (Hct) control in dialysis. However, the disclosure does not explain how the differential equations are used to develop the procedure and program the computer in clear and understandable terms for one of ordinary skill in the art to make and use the invention, which leaves one to have to make undue experimentation to figure out applicant’s process, algorithm, and program codes. Figure 5 provides only the routine process used in the dialysis industry. Fig. 6 illustrates only a dialysis machine configuration with associated computer, input/output details, and internet connections as boxes.
No details on “the processor is further to use a linearized version of the nonlinear fluid-volume model based on a zero-order hold over a sampling period in claims 7 and 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims: unclear what is “the patient-specific fluid volume model including a set of individualized model parameters having respective uncertainty ranges” and how would it differ from the ultrafiltration volume to be removed from the patient during dialysis or the ultrafiltration rate profile. The newly added limitation only adds to confusion. The “one or more objectives including removing the volume of fluid to be removed within the specified period of time,” is indefinite because this phrase does not identify the “objectives” other than the volume of fluid to be removed (which is the purpose of ultrafiltration). This paragraph of the claims also appears to be repetitious. A corresponding disclosure reads “The technique 500 includes an operation 506 to generate an ultrafiltration rate profile for the patient, such as based on the clinical patient data, the volume of fluid to be removed, or [emphasis] a patient-specific fluid volume model, for example within the period of time. In an example, the ultrafiltration rate profile may be time-variant ( e.g., change the rate over the specified period of time or the current session).” This disclosure has the various elements in the claim paragraph in the alternative.
In claims 3, 10 and 17, unclear is “ultrafiltration rate profile minimizes over the period of time, a maximal ultrafiltration rate experienced by the patient.” This provides no context on the maximum and minimum. Normally, a maximum value is a constraint, meaning the value cannot be exceeded. These claims also sound like a patient experience, which is not a structure of an apparatus or a process step. 
Claims 5, 12 and 19: physiological region is undefined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3, 10 and 17 recite what appears as patient experience, which is neither structure if an apparatus, nor process step. 
Claims 4, 11 and 18: These claims recite only describe the fluid dynamics within a human body as factors in a math calculation, and therefore not further limiting. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grogan (US 5,326,476), with further evidence from Anne Diroll, “Fluid Management during Hemodialysis” NANT convention, 2016, available from the internet.
Claims recite a software or computer program loaded on a medium for use in hemodialysis, a hemodialysis machine having the medium, and the process of ultrafiltration using it.
Grogan teaches a dialysis machine, a process of dialysis and a storage medium as claimed. See title, abstract and figures 7-11. Details of computer and user interface are given under the heading “Use Interface” in column 8. Particularly, ultrafiltration control is detailed in the operating instructions starting at columns 137/138. UFR is time-variant (time-variable): see claims. In fact, in substance, claims of Grogan are similar to the instant claims. The volume to be removed and the time for removal are prescribed, meaning, patient specific. See also machine calculated UFR under “UFR Rate Window” in col. 176. See also col. 618 item 6.
The newly added limitation is only stating what was implied before; the objectives are not defined, except for the fluid volume removed, which is what ultrafiltration is for.
Regarding hematocrit, which is the %concentration of RBCs in blood, removal of water from blood during ultrafiltration would increase hematocrit, which means limiting the UFR rate in a time-variable fashion would also limit/constrain the hematocrit under a certain value, which is implicit or inherent. See MPEP 2144.01 and 2112. Minimizing the maximal UFR follows when the UFR is controlled as taught by Grogan. Time-variable UFR is by nature is non-constant UFR. See also step (d) of claim 1, which teaches shifting the UFR along the rate axis, which makes it is further non-linear.
Additional evidence of hematocrit control is well known and practiced in dialysis is seen from the slide show by Nant, see Objective #3, and the 4-component fluid model, which takes into account intravascular, intracellular and extra cellular fluid volumes, and the various fluid removal profiles. 
Regarding model parameters having uncertainty ranges, on which Grogan is silent, see col. 554, under “To program UF removal”, particularly, point 7, which implicitly describes adjusting for variations. These are also arbitrarily chosen by the applicant to account for errors, and not patentable, because it is only a part of any process control, and adjusting for possible errors (variation) in a process would have been obvious to one ordinary skill.
Intravascular and interstitial are related to the fluid in the patient body, unpatentable for the product and process claims. Nonlinear fluid volume model calculated to the physiological region is not patentable and follows the prescribed treatment. Time-varying hematocrit constraint is directly dependent to the time-varying UFR:  increased in UFR increase the hematocrit (the %RBC in blood). The “the processor is further to use a linearized version of the nonlinear fluid-volume model based on a zero-order hold over a sampling period” is apparently a well-known math model or program step (Wikipedia/internet) for digital analog conversion, and is not a patentable invention. Applicant provides no details on how this technique is combined with the rest of the software/program in applicant’s invention.

Response to Arguments
Arguments are not persuasive.
Applicant appears to equate abstract ideas as that which a human mind can perform [without the help of a machine.]  The examiner believes that is not the intent of the laws. Argument that specification provides an algorithm and computing structure: applicant has disclosed a large volume of mathematical expressions, a computer system configuration in fig. 6, a flow chart in fig. 5, and UFR/HCT charts.  
The scope of enablement rejection is properly stated. Applicant’s disclosure is about the fluid dynamics in the human body and the hemodialysis system, without being reduced to practical application, which requires undue experimentation for one of skill in the art to make and use the invention. Applicant argues that Fig. 4 and supporting text “walk one of ordinary skill in the art through the concepts”, and the text includes linearization and discretization. Fig. 4 is not clearly decipherable. Walking through the concepts does not amount to reducing to practice. Applicant’s sarcasm aside, linearization and discretization also do not provide sufficient information on how to reduce to practice. 
Applicant’s arguments on the 112(b) rejection are not persuasive, and the amendments only confuse issues further. Repetitious: ultrafiltration rate profile, removing a volume of fluid in a specified period, and patient-specific fluid volume model. What differences exist between these terms? 
The 102/103 rejection is further elaborated with more clarification and additional evidence in response to applicant’s amendments. The examiner also observes that nature of the claims are such (indefiniteness and enablement issues), which make the claims difficult to examine on merits. The independent claims, when filtered for the indefiniteness issues, would reduce to instructions on (1) receive clinical patient data, (2) receive user selection volume of fluid to be removed (prescription), (3) generate a time-variant UF rate [to control Hct], and (4) activate the machine. These are anticipated by Grogan as explained in the rejection.
Applicant also fails to explain in the argument what the objectives are.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777